FORD ELLIOTT, Judge,
concurring:
Although I join in the majority’s disposition of this appeal, I write separately to state my disagreement that a proper Anders brief has been filed by counsel. I agree with the majority that counsel has technically complied with the Anders requirements. However, I would reject counsel’s brief for the following reason.
This court has rejected the submission of a brief purporting to comply with Anders which “effectively amounts to an argument in support of affirmance.” Commonwealth v. Greer, 455 Pa. 106, 110, 314 A.2d 513, 515 (1974). In Commonwealth v. Thomas, 354 Pa.Super. 87, 89-91, 511 A.2d 200, 201 (1986) (emphasis in original and supplied), we discussed the proper contents of an Anders brief.
We would add these additional comments concerning the content of counsel’s Anders brief. Counsel need not find meritorious issues if he believes there are none. However, counsel must briefly set forth those issues that appellant wishes to advance as well as any other claims necessary to the effective appellate presentation of those issues. ‘Counsel could also include relevant case citations and references to the record in aid of the reviewing’ court. Commonwealth v. McGeth, 347 Pa. Superior Ct. 333, 342, 500 A.2d 860, 868 (1985) (HOFFMAN, J., concurring) (footnote omitted); see also Commonwealth v. McClendon, 495 Pa. 467, 476, 434 A.2d 1185, 1189 (1981) (O’BRIEN, C.J., dissenting) (‘Counsel should [limit] his brief to a statement of the facts with citations to the transcript and discussion of the legal issues involved in the case with citations of authority.’). In other words, counsel need not argue against appellant, as was done here, see Brief for Appellant at 8, or, for that matter, argue the issues as an advo*984cate who is not seeking leave to withdraw. Instead, by his simply ‘flagging’ the issues, counsel could better enable this Court to make an independent judgment whether appellant’s appeal is, in fact, frivolous. See Commonwealth v. McClendon, supra, 495 Pa. at 476, 434 A.2d at 1189 (O’BRIEN, C. J., dissenting) (‘[T]he Anders Court was concerned with what counsel submitted to the court that might verify counsel’s examination of the record and aid the Court in conducting its independent evaluation of the case.’).
Instantly, I believe it was improper for counsel to argue against his client and that simply flagging the issues would have been enough. I reiterate that “[i]t is not appellate counsel’s responsibility to write a brief for the prosecution....” Thomas at 95, 511 A.2d at 204, quoting Commonwealth v. Oliver, 479 Pa. 147, 150, 387 A.2d 1266, 1267 (1978). Thus, in an Anders situation it is for the Commonwealth, and not for appellant’s own counsel, to argue why the issues set forth are meritless.